Citation Nr: 0815039	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-15 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1967 to November 1969.  Service in Vietnam is 
indicated by the evidence of record.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia which denied the veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  The veteran filed a notice of 
disagreement in regards to the April 2004 rating decision.  
He requested review by a decision review officer (DRO).  The 
DRO conducted a de novo review of the claims and confirmed 
the RO's findings in an April 2006 statement of the case 
(SOC).  The appeal was perfected with the submission of the 
veteran's substantive appeal (VA Form 9) in May 2006.

The Louisville RO currently has original jurisdiction over 
the veteran's claims.

Issue not on appeal

In a November 2005 rating decision, the RO granted service 
connection for diabetes mellitus associated with herbicide 
exposure.  A 20 percent disability rating was assigned.  To 
the Board's knowledge, the veteran has not disagreed with 
that decision and it is therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed bilateral hearing loss and his military 
service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed tinnitus and his military service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active military service, and such may not be 
so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated December 23, 2003, including evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."  The December 2005 
letter also informed the veteran that presumptive service 
connection could be established for certain chronic 
disabilities "which become evident within a specific period 
of time."

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
December 2003 letter as well as additional letters from the 
RO dated May 9, 2005 and October 25, 2006, whereby the 
veteran was advised of the provisions relating to the VCAA.  
Specifically, the veteran was advised in all three letters 
that VA would assist him with obtaining relevant records from 
any Federal agency, including records from the military, VA 
Medical Centers and the Social Security Administration.  The 
December 2003 VCAA letter indicated that outpatient treatment 
records from the VA Medical Center in Huntington had been 
associated with the claims folder.  The veteran was also 
advised in the letters that a VA examination would be 
provided if necessary to decide his claims.  With respect to 
private treatment records, all three letters informed the 
veteran that VA would make reasonable efforts to obtain non-
Federal evidence.  Included with the letters were copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, and the letters asked that the veteran complete 
such so that the RO could obtain private records on his 
behalf.  The October 2006 VCAA letter confirmed receipt of a 
private audiogram.  

The May 2005 and October 2006 letters further emphasized: 
"If the evidence is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency."  [Emphasis as in 
originals]

Finally, the Board notes that the May 2005 and October 2006 
VCAA letters specifically requested that the veteran: "If 
there is any other evidence or information that you think 
will support your claim[s], please let us know.  If you have 
any evidence in your possession that pertains to your 
claim[s], please send it to us."  This complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claims in April 
2004.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Crucially, 
the veteran was provided with additional VCAA notice through 
the May 2005 and October 2006 VCAA letters, and his claims 
were readjudicated in the March 2007 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claims and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the April 2006 SOC and October 2006 VCAA letter, 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the SOC and letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as medical treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the April 2006 SOC and 
October 2006 letter instructed the veteran that two factors 
were relevant in determining effective dates of increased 
rating claims: when the claim was received; and when the 
evidence "shows a level of disability that supports a 
certain rating under the rating schedule or other applicable 
standards."  The veteran was also advised in the SOC and 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted and reports of 
treatment while attending training in the Guard or Reserve. 

Because as discussed below the Board is denying the veteran's 
claims, elements 
(4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, reports of VA and private treatment of the 
veteran have been associated with the claims folder.  
Additionally, the veteran was afforded VA examinations in 
March 2004 and in May 2005, the reports of which reflect that 
the examiners reviewed the veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
audiological examinations and rendered appropriate diagnoses 
and opinions.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Analysis

In this case, it is undisputed that the veteran now has 
bilateral hearing loss and tinnitus, which is evidenced by 
March 2004 and May 2005 audiological examination findings.  
Hickson element (1) is therefore satisfied.  

With respect to Hickson element (2), in-service disease and 
injury, the Board will separately address disease and injury.

Concerning in-service disease, the veteran's November 16, 
1967 entrance examination was completely normal with respect 
to the veteran's hearing and his November 9, 1969 separation 
physical examination, including audiology testing, was 
pertinently negative.  In an accompanying report of medical 
history, the veteran denied hearing problems.  The service 
medical records are otherwise negative with respect to ear 
problems, hearing loss and tinnitus.  

The Board additionally notes that bilateral hearing loss was 
not present until March 2004, well beyond the period for 
presumptive service connection for sensorineural hearing 
loss.  See  38 C.F.R. §§ 3.307, 3.309 (2007).

With respect to in-service injury, the veteran in essence 
contends that exposure to noise from helicopter engines 
caused injury to his ears.  See the October 20, 2004 
Statement in Support of Claim.  The Board observes that the 
veteran's MOS was airframe repairman.

The Board wishes to make it clear that it does not 
necessarily dispute that the veteran may have been exposed to 
noise in service, as undoubtedly were millions of other 
veterans.  However, the veteran and his representative have 
not pointed to any such statutory or regulatory presumption 
which equates noise exposure with injury to the ears, and the 
Board is aware of none.  In this connection, the Board notes 
that the evidence of record does not indicate that the 
veteran is a veteran of combat, and he does not appear to so 
contend.  The combat presumptions are therefore not 
applicable.  See 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(d) (2007).   

The medical evidence of record does not support the veteran's 
implied contention that he sustained any ear injury during 
his military service.  Crucially, his separation physical 
examination is pertinently negative for ear injury, and in 
the accompanying report of medical history he specifically 
denied ear trouble and hearing loss.  Significantly, there is 
no mention of ear problems by the veteran until he filed his 
initial claim of entitlement to VA benefits in September 
2003, almost 25 years after he left military service in 
November 1969.  See Shaw v. Principi, 3 Vet. App. 365 (1992) 
[a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].

The lack of any evidence of ear problems for two and a half 
decades after service, and the filing of the claim for 
service connection 25 years after service, is itself evidence 
which tends to show that no injury to the ear was sustained 
in service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact]; see also 38 C.F.R. § 3.102 [noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence].  

Thus, the Board rejects the notion that acoustic trauma and 
resulting ear damage should be conceded.  There is no 
objective, contemporaneous evidence that the veteran 
sustained acoustic trauma in the performance of his duties.

In essence, the veteran's case rests of his own non-specific 
contention that he sustained a bilateral ear injury or 
injuries in service.  The Board has considered those 
statements.  However, his statements are outweighed by the 
utterly negative service medical records, to include his own 
denial of such problems in connection with his separation 
physical examination, as well as the lack of objective 
evidence of ear problems for decades after service.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].

In short, because the record as a whole clearly demonstrates 
that the veteran never mentioned an injury in service until 
he brought up the subject in connection with his claim for VA 
benefits approximately 25 years after his separation from 
service, the Board finds his recent statements concerning 
such an injury to be lacking in credibility and probative 
value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[VA cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

Hickson element (2) is therefore not met, and the claims fail 
on this basis alone.

For the sake of completeness, the Board will discuss the 
remaining element, medical nexus.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

In the absence of an in-service incurrence or aggravation of 
ear disease or injury, it follows that or medical nexus, is 
necessarily lacking also.  This was precisely the finding of 
the VA audiologist in March 2004 and the VA fee-basis 
audiologist in May 2005, who determined that the veteran's 
hearing loss was as not as likely due to exposure to noise in 
service.  The May 2005 VA fee-basis examiner additionally 
determined that the veteran's tinnitus was not related to 
military service.  The veteran himself reported to the 
examiner that his tinnitus began many years after his 
separation from service.  

There is no competent medical evidence to the contrary.  To 
the extent that the veteran himself or his representative 
contends that a medical relationship exists between his 
current hearing problems and service, their opinions are 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Any such statements offered in 
support of the veteran's claims do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995). 

The veteran has been accorded ample opportunity to furnish 
medical and other evidence in support of his claims; he has 
not done so.  See 38 U.S.C.A. § 5107 (West 2002) [it is a 
claimant's responsibility to support a claim of entitlement 
to VA benefits].

Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claims also fail on that basis.  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  Therefore, contrary to 
the assertions of the veteran's representative, the benefit 
of the doubt rule is not for application because the evidence 
is not in relative equipoise.  The benefits sought on appeal 
are accordingly denied.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


